Me. Justice Holdom delivered the opinion of the court. This cause was tried in the Municipal Court without the intervention of a jury, upon the testimony of witnesses heard orally and the following stipulation of facts: “It is hereby stipulated and agreed by and between all the parties to the above entitled cause that on January 14, A. D. 1906, the Sesterska Podporujici Jednota was a fraternal beneficiary association organized and existing under the laws of the State of Ohio; that the statutes of Ohio governing said society and applicable to the cause read as follows: “Chapter 10, section 3630: ‘ * * * A company may be organized * * * for the payment of stipulated sums of money to the families, heirs, executors, administrators or assigns of the deceased members of such company or association, as the member may direct in such manner as may be provided in the bylaws * * * ’. “That on the 15th day of March, A. D. 1907, Katerina Hubiclca, then being a member of Sbor Devin No. 26, a subordinate lodge of said society, governed by the same laws and by-laws, in good standing and entitled to the benefit of gaid society, died, leaving her surviving John Cerny and Anna Borovansky, her only half-brother and sister, plaintiffs in the above entitled cause, who are above the age of twenty-one years. “That on the 14th day of January, 1906, a benefit certificate for $500 was issued by the said society under the hands of the officers of said subordinate lodge, to said Katerina Hubicka, making death benefits payable to Joseph and Mary Cunat; that Mary Cunat was at the time of issuance of said death benefit certificate a first cousin to said Katerina Hubicka. ’ ’ The trial judge found the issues for the defendant in error, upon which a judgment of nil capiat was rendered, in an effort to reverse which the plaintiffs have brought the record before us for review. The questions of law and fact presented by the record under consideration are substantially the same in every material particular as presented in case general number 14,208, entitled in the name of the same plaintiffs against Jednota Cesky Dam. Both actions are brought by plaintiffs upon benefit certificates as heirs at law of the member of the defendant organization; the amount of the benefit in each certificate being payable to “Joseph and Mary Cunat,” to whom the defendant in each case paid the amount due, after the death of Katerina Hubicka, with knowledge of plaintiff’s claim. The opinion filed in case Glen. No. 14, 208, ante, p. 518, decides all the questions, both of fact and law, pertinent to our decision in this case, and we therefore, without repeating, adopt it as our .opinion here and as being decisive of the interests here involved. For the reasons stated in our opinion in case Gfen. No. 14,208, the judgment of the Municipal Court is affirmed. Affirmed.